[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE MOTION FOR SUMMARY JUDGMENT (116)
This court concedes that a Plaintiff's Motion for Summary CT Page 7907 Judgment is an appropriate remedy in a foreclosure action when there remains no genuine issue as to any material fact. In moving for such a judgment appropriate supporting documents, statements, transcripts, etc. must be offered and received in evidence to establish the required burden of proof for all of the material allegations of the complaint not admitted, and to disprove any special defense.
When foreclosure of a mortgage is sought, this court requires that the original executed note and mortgage deed or appropriate evidence in lieu thereof be submitted. Such an offer was not made in the present case.
The court has reviewed the plaintiffs' complaint and the answer and special defense of the pro-se defendant Frank Maloney. Maloney admitted certain paragraphs of the complaint and denies and or leaves to the plaintiff proof of certain other paragraphs.
The mere attachment of a copy of the note and mortgage do not suffice. In uncontested foreclosure cases the court requires original documents, affidavits if the documents are lost and/or copies certified by the Town Clerk. The burden of proof is no less when moving for summary judgment. A summary judgment motion does not obviate what otherwise would be required if the matter came before the court as an uncontested foreclosure.
The court has reviewed the various sworn affidavits submitted by the plaintiff. The defendant has not filed counter affidavits or other evidential material. Nor has he filed an opposition brief.
There remains material allegations in the plaintiff's complaint that are not admitted nor are they supported by an offer of evidence in affidavit form or otherwise. Those allegations therefore remain to be proved.
Motion for summary judgment is denied.
JOHN WALSH, J.